Citation Nr: 0918881	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  08-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sores of the mouth 
and throat.

2.  Entitlement to service connection for an upper 
respiratory infection.

3.  Entitlement to service connection for a breathing or lung 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  Jurisdiction was 
subsequently transferred to the RO in Newark, New Jersey.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in April 2009, and accepted such hearing 
in lieu of an in-person hearing before the Board.  See 38 
C.F.R.           § 20.700(e) (2008).  A transcript of the 
hearing is associated with the claims file.


REMAND

The Veteran's service treatment records indicate that he was 
treated at the Walson Army Hospital in 1963 for complaints of 
a runny nose, cough, shortness of breath, sort throat, 
sputum, chills, fever and chest pains.  A physical 
examination revealed a temperature of 102.8, red throat, and 
hypertrophied tonsils.  A September 20, 1963, entry indicates 
that the Veteran had a small white lesion on the left tonsil 
and also several lesions on the lips.  The Veteran's 
condition was diagnosed as probable dermatitis herpetiform 
and treated.  Post-service medical records from the Community 
Health Center of Asbury Park and the Jersey Shore Medical 
Center reveal that the Veteran has a long history of asthma 
and has been hospitalized on more than one occasion for 
asthmaticus with complaints of flu-like symptoms, chills, 
sputum, and shortness of breath.

There is no medical evidence of record describing the nature 
and etiology of any current mouth, throat, respiratory or 
lung condition and whether these conditions are related to 
service.  The Board notes that the Veteran was schedule for a 
VA examination in March 2008, but he failed to report.  The 
law provides that, when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record, in the case of an original compensation claim, or 
the claim shall be denied in the case of any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase.  38 C.F.R. § 3.655(b).

Despite the Veteran's failure to report, the Board has found 
that the Veteran has established good cause.  During his 
April 2009 Board hearing, the Veteran explained that he had 
not received notification of the date of the examination as 
he was out of town for 6 months tending to his daughter's 
medical condition.  The Veteran expressed that he would be 
willing to attend a new examination.  Therefore, the Board 
believes that the Veteran should be afforded another VA 
examination to determine the nature and etiology of any 
current mouth, throat, lung, respiratory or breathing 
condition.  The RO should also provide the Veteran with 
written notification of the provisions of 38 C.F.R. § 3.655 
concerning the consequences of his failure to report, without 
good cause, for a scheduled VA examination.

Also, it was reported that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits.  He 
claimed that these benefits were awarded at least in part 
upon his asthma and lung disabilities.  However, neither the 
decision awarding the benefits nor the medical records on 
which the decision was based have been obtained.  Since the 
SSA decision and the records upon which the decision was 
based could be supportive of the Veteran's claims, further 
development to obtain them is in order.  

The Veteran should also be given an additional opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If it is 
unsuccessful in obtaining any such 
evidence, it should so inform the Veteran 
and his representative and request them to 
provide the outstanding evidence.

3.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the SSA decision awarding the Veteran 
disability benefits, and the records upon 
which the award was based.

4.  Then, the Veteran should be afforded 
an examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any present mouth 
and throat, respiratory, lung, or 
breathing condition.  Any indicated 
studies should be performed.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the any current mouth, 
throat, lung, respiratory or breathing 
condition is etiologically related to 
service.  

The rationale for all opinions expressed 
should also be provided.

5.  Also, the Veteran should be advised of 
the provisions of 38 C.F.R. § 3.655, 
concerning the consequences of his failure 
to report for an examination without good 
cause.  If the Veteran fails to report for 
an examination, a copy of the notice must 
be associated with the claims folders.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




